EXHIBIT 15
Arietis - PC Dec Print                                                                                                                Page 1 of 2




 KERN COUNTY - ARIETIS

   Declaration

    Arietis Dec #:        Agency Case #:          Type:                   Status:
    17200                 15-116676               Adult PC Dec            Approved By Judge
                                                                          5/29/2015 5:02 PM

    Officer:                                      Entered Date/Time:
    Joseph Galland                                5/29/2015 4:22 PM
    1027
    Bakersfield Police Department


   Officer Signature

    I declare under penalty of perjury that the foregoing is true and correct to the best of my information and belief.

    Executed on 5/29/2015 4:22 PM at Kern County, CA by Joseph Galland.


   Magistrate Signature

    On the basis of the foregoing declaration, I hereby determine that there is probable cause to believe this arrestee has
    committed a crime.

    Signed on 5/30/2015 12:02 AM by Brian McNamara.


   Subject

    Subject Name:                   Birth Date:            Birth Place:         Birth State:
    Jesus Andres Flores             12/18/1995             --                   --

    Gender:      Race:         Height:          Weight:          Hair Color:         Eye Color:
    Male         Latino        --               128              Brown               Brown

    SSN:       DL Number:           DL State:         DL Exp Date:
    --         F7390553             CA                --

    Address:                          Home Phone:               Work Phone:          Mobile Phone:
    1729 Oregon St                    --                        --                   --
    Bakersfield, CA 93305


   Arrest

    Offense Date/Time:              Offense Location:            Arrest Type:         Arrest Date/Time:         Court Division:
    5/21/2015 4:00 PM               City                         Open                 5/29/2015 4:00 PM         Superior Court-Metro Division

    Location of Arrest:               In Traffic Accident:           Physical Force Used:         Carotid Hold Placed:
    1601 Truxtun Ave                  --                             --                           --
    Bakersfield, CA 93301

    Vehicle:
    None


   Narrative

    On 4/21/15 the victim, a 2 month old infant, was brought to the hospital in respiratory distress and with bruises
    on his face. Medical testing revealed the child had an acute brain injury. Follow-up medical testing showed
    numerous prior brain injuries and fractures in various states of healing. Medical experts have determined the child
    has suffered severe, permanent brain injury, and is currently in a coma being kept alive with a ventilator. Medical
    experts determined the child had suffered the most recent brain injuries as little as 10 minutes prior to the onset
    of the respiratory distress that prompted the call to 911. The only person alone with the child during the time
    period the injury occurred was the father, JESUS FLORES. Under Miranda, JESUS FLORES admitted to shaking the
    baby due to his frustration.


   Offenses

   Code Section                          Description                                                            Severity                 Count




http://11.25.64.226/arietisuat/PCDA/DecPrint.aspx?pcd=17200                                                                           10/30/2018
Arietis - PC Dec Print                                                                                           Page 2 of 2



   PC 273A(A)                               CHILD CRUELTY:POS INJ/DTH            Felony                                    1

   PC 273AB(B)                              ASLT CHILD-8:GBI:PERM INJ            Felony                                    1

   PC 245(A)(4)                             ADW/FORCE:POSSIBLE GBI *             Felony                                    1


   Properties

   Property Tag

   No property tags


   Intoxication

    PAS/BA:           BAC:        Presumptive Test:        Narcotic Type:
    No                --          --                       --


   Victim

    Age:        Gender:           Relation To Subject:
    --          --                --

    Injuries:         Weapon:          Property Loss Value:
    --                --               --


   Additional Hold Authorities

    Parole:          Probation:        Warrant:     INS:        Other:
    No               No                No           No          No


   Request Deny Release

   No requests to deny release



                                                                            © 2018 Starfire Development, Inc   • v 1.0.0.29148




http://11.25.64.226/arietisuat/PCDA/DecPrint.aspx?pcd=17200                                                      10/30/2018
